Citation Nr: 1542921	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded the current claim to the RO to obtain an updated VA examination with regard to the severity of the Veteran's diabetes mellitus, type II.  The Veteran underwent a VA examination in March 2013, and his claim was again denied in an April 2013 supplemental statement of the case.

In a July 2015 brief, the Veteran's representative stated that the Veteran's service-connected diabetes mellitus had worsened since the March 2013 VA examination.  Since the most recent evidence of record with regard to the severity of the Veteran's diabetes mellitus is dated in March 2013, over two years ago, and because the Veteran contends that his diabetes mellitus has worsened in severity since that time, the Veteran's claim must again be remanded to obtain an updated VA examination and VA treatment records.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran from the Lexington VA medical center since March 2013.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and current level of severity of the Veteran's service-connected diabetes mellitus, type II, including all associated complications. 

The claims file must be made available to the examiner.  The VA examiner should address whether the Veteran has any regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus, type II.  The examiner should also describe all symptoms of the Veteran's diabetes mellitus, type II, to include whether there is any restricted diet, episodes of ketoacidosis or hypoglycemic reactions, whether there were any hospitalizations, and the frequency with which the Veteran seeks medical care for his diabetes mellitus.  The examiner is also asked to identify all complications of the Veteran's diabetes mellitus, type II.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Then, readjudicate the issue on appeal.  If any issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




